                                                                                                    E-FILED
                                                                     Friday, 18 January, 2019 12:43:40 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

ROBERT L. TAYLOR
AND
ROBIN A. TAYLOR,

                 Plaintiffs,                         Case No. 4:16-cv-04167-SLD-JEH

           v.

OCWEN LOAN SERVICING, LLC,

                 Defendant.

           DEFENDANT OCWEN LOAN SERVICING, LLC’S MOTION TO DISMISS
              PLAINTIFFS’ THIRD AMENDED CLASS ACTION COMPLAINT

           Defendant Ocwen Loan Servicing, LLC (“Ocwen” or “Defendant”), by counsel, hereby

moves to dismiss Plaintiffs’ Third Amended Class Action Complaint pursuant to Federal Rules

of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6). The reasons in support of the motion are set

forth in the accompanying memorandum.

           WHEREFORE, Ocwen Loan Servicing, LLC requests that the Court dismiss the Third

Amended Class Action Complaint with prejudice and grant Ocwen any other relief the Court

deems appropriate.



 Dated: January 18, 2019                       Respectfully submitted,

                                               /s/ Michael E. Lacy
                                               Michael E. Lacy
                                               TROUTMAN SANDERS LLP
                                               Post Office Box 1122
                                               Richmond, Virginia 23218-1122
                                               Telephone: (804) 697-1200
                                               Fax: (804) 698-1339
                                               Email: michael.lacy@troutman.com




37564070
           Seth M. Erickson (No. 6299731)
           TROUTMAN SANDERS LLP
           One North Wacker Drive, Suite 2905
           Chicago, IL 60606
           Telephone: (312) 759-1920
           Fax: (773) 759-1939
           Email: seth.erickson@troutman.com
           Counsel for Defendant Ocwen Loan
           Servicing, LLC




           2
37564070
